i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00357-CV

                                 Matthew HERNANDEZ, Principal, &
                                  AAA Freebird Bail Bonds, Surety,
                                            Appellants

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                    From the County Court at Law No. 2, Guadalupe County, Texas
                                   Trial Court No. 2009-CV-0226
                              Honorable Frank Follis, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 30, 2010

REVERSED AND RENDERED; MOTION GRANTED

           The parties filed a joint motion, stating they have fully resolved and settled all disputed

issues. They request that the trial court’s judgment be reversed, and that judgment be rendered in

accordance with their settlement agreement.

           We grant the motion. The judgment of the trial court is reversed, and judgment is rendered

that the State of Texas recover from AAA Freebird Bail Bonds the sum of five hundred dollars and
                                                                                      04-10-00357-CV



00/100 ($500.00). See TEX . R. APP . P. 42.1(a)(2)(A). We order all costs assessed against appellant.

See TEX . R. APP . P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).



                                                       PER CURIAM




                                                 -2-